DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-10, 15-19 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/21/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
Claims 11-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11-12 recite “exhibits greater resistance to weathering …than an article that does not include the sublimated polymer composition of claim 1”. The specification discloses the sublimated article exhibits greater resistance to weathering…than an article without UV absorber.
Claim 13 recites the substrate is provided in a form of pellets. The specification discloses the pellets is used to make substrate.
Claim 14 recites the substrate is provided in a form of a melt extruded product. The specification discloses the melt extruded product is pellet.
Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11-12 recite the limitation "the sublimated polymer composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1-12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al (US 2011/0151163) in view of Rehbein (US 6,202,666).
Claims 1-7, 15-17, 19: Bloom discloses an article made from a composition comprising 40-99.8wt% of a polymer, 0.1-20 wt% of a pigment, 0-20 wt% of additives including an antioxidant and a UV stabilizer which reads on both UV absorber and UV inhibitor, 0.1-20 wt% of an ultrafine TiO2 which reads on both UV absorber and UV inhibitor [0052, claims]. It is noted that instant claims do not distinguish UV inhibitor and UV absorber. TiO2 can be distributed among UV absorber and UV inhibitor to fall within or overlap the claimed range. The polymer can be polyamide such as nylon 66. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Bloom does not teach the article, such as a tent, has a sublimated design thereon.
However, Rehbein discloses a tent having an image displayed thereon by a sublimation process (3:40-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a sublimated design on the tent because it is recognized in the art that an image can be applied on a tent by sublimated process.
Claims 8-10: It is noted that claims 8-10 are product-by-process claims.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claims 11-12: Bloom is silent with respect to the properties of the composition. However, the teachings from Bloom and Rehbein have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al (US 2011/0151163) in view of Rehbein (US 6,202,666) and further in view of Mulholland et al (US 2017/0210877).
Bloom and Rehbein teaches the limitation of claim 15, as discussed above. 
Bloom and Rehbein does not teach a benzotriazoles UV inhibitor. 
However, Mulholland discloses a polyamide composition and teaches the UV stabilizer can be 2-(2’-hydroxy-5’-t-octylphenyl)benzotriazole [0039]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize benzotriazole UV stabilizer for polyamide composition because it is recognized in the art the UV stabilizer is suitable for polyamide composition. 
Response to Arguments
Applicant' s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763